DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 1 is pending and have been examined.
This action is in reply to the papers filed on 10/29/2014.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Claim Objection
Every claim should be numbered. Please amend accordingly. To expedite prosecution, the Office will assign the single claim as claim number 1.
Amendment
The present Office Action is based upon the original patent application filed on 10/29/2014 as modified by the amendment filed on xx.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a base reference system. 
Claim 1 recites [a] pictorial and textual base reference systems for a towering visual-information apparatus.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 1 recites a system/apparatus and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A pictorial and textual base reference systems for a towering visual-information apparatus.
This limitation includes the step of pictorial and textual base reference systems for a towering visual-information apparatus. 
No additional elements are positively claimed.
This limitation is directed to a base reference system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are no additional elements claimed. There is no technological problem that the claimed invention solves. Accordingly, as there are no additional elements claimed the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements relating to computing components claimed. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims a pictorial and textual base reference systems for a towering visual-information apparatus. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming a base reference system which could be created mentally or manually with pen and paper by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a pictorial and textual base reference systems. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a.	Determining the scope and contents of the prior art;
b.	Ascertaining the differences between the prior art and the claims in issue;
c.	Resolving the level of ordinary skill in the pertinent art; and
d.	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Johnson 2007/0022643; in view of Wall et al. 2005/0174287.
Regarding Claim 1. Johnson 2007/0022643 teaches A pictorial and textual base reference systems for a towering visual-information apparatus (Johnson 2007/0022643 teaches a pictorial [Fig. 1:14 - pictorial] and textural [Fig. 1:26 - textual] base reference system for a towering visual-information apparatus [Fig. 1, #10; 0013; 0015] [0013 - The roof cap 24 may include advertising, trade dress or logo 26 if desired and/or as allowed by local regulations] Similarly, the exterior of the structure 10 may be customized to match the trade dress of substantially any desired party and/or architectural features of any building near which the structure 10 may be placed into service. Thus, for example, the structure 10 may include a decorative roof cap 24 sized and shaped to a user's specifications. The roof cap 24 may include advertising, trade dress or logo 26 if desired and/or as allowed by local regulations. [0015 - the structure 10 may be equipped with an electronic display device 36 such as a message board or video display device including but not limited to a plasma monitor, liquid crystal display or LED display] In addition, the structure 10 may be equipped with an electronic display device 36 such as a message board or video display device including but not limited to a plasma monitor, liquid crystal display or LED display. Such a device 36 may be mounted on the side wall 14, end wall 16 or other exterior component of the structure 10. The device 36 may be connected into a network of electronic display devices 36 provided on other structures 10 at various locations by hard wiring, satellite, wireless internet connection or other means. Consequently it is possible to control the programming for the electronic display devices 36 in the network from a remote location. In this way the device 36 may normally be used to display product advertising and appropriate public service messages. However, in the event of an emergency such as a missing or kidnaped child, the devices in the network may be programmed to display an Amber Alert message including photographs of the missing child and/or the suspected kidnapper. Further, in the event of an actual disaster, the electronic display devices in the system may be programmed to display any appropriate emergency message including messages to direct the population to a central emergency center where additional relief supplies will be available for distribution to the general population.).
Johnson 2007/0022643 may not expressly disclose a base reference system, however, Wall et al. 2005/0174287 teaches a base reference system (Wall et al. 2005/0174287 [0035-0038 – base reference system][0035] In the following is an example, based on using a common base reference system, such as the WGS 84 XYZ, to show how the triangulation transformation matrices can be calculated. [0036] In a first equation, a point X is transformed between a sensor k's local reference system and the common base reference system: X=O.sub.k+P.sub.k.multidot.X.sub.k. Where X is a point {x, y, z} defined in the common base reference system. Where X.sub.k is a point {x.sub.k, y.sub.k, z.sub.k} defined in sensor k's local reference system. Where O.sub.k is the origin of coordinates of sensor k's local reference system in the common base reference system {x.sub.ok, y.sub.ok, z.sub.ok}. And where P.sub.k is a transformation matrix, a [3.times.3] matrix, to transform a point X.sub.k defined in sensor k's local reference system to the common base reference system. [0037] In a second equation, a point X is transformed between the triangulation reference system and the common base reference system: X=O.sub.r+P.sub.r.multidot.X.sub.r. Where X is a point {x, y, z} defined in the common base reference system. Where X.sub.r is a point {x.sub.r, y.sub.r, z.sub.r} defined in the triangulation reference system. Where O.sub.r is the origin of coordinates of the triangulation reference system in the common base reference system {x.sub.or, y.sub.or, z.sub.or}. And where P.sub.r is a transformation matrix, a [3.times.3] matrix, to transform a point X.sub.r defined in the triangulation reference system to the common base reference system. [0038] In a third equation, a point X is transformed between the common base reference system and the triangulation reference system: X.sub.r=P.sub.r.sup.t(X-O.sub.r). Where P.sub.r.sup.t is the transpose of P.sub.r.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Johnson 2007/0022643 to include the base reference system features as taught by Wall et al. 2005/0174287. One of ordinary skill in the art would have been motivated to do so in order to utilize a base of measure or reference for comparison purposes which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuchs et al. 2007/0051024 [Fig. 2].
Rehbein US 6,202,666 [Fig. 1].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682